Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 3/2/22.  Claims 1,14-16,25 are amended.  Claims 10,12,19-21 are cancelled.  Claims 1-9,11,13-18,22-25 are pending.
Claim Rejections - 35 USC § 10
Claims 1,9,11,13-18,22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannini ( 2010/0196552) in view of Chang ( 2015/0181917), Stubbs (5492704), McClements (2007/0082094), Di Domenico ( 2008/0268104) and Howse ( 2005/0008758).
For claims 1,9,22-24, Giannini discloses fruits pieces coated with flavoring that can include natural, strawberry, blueberry, cranberry, banana etc….  The fruit pieces include bananas.  The fruit pieces are dried in an oven after coating with flavoring.  Giannini does not disclose added oil or fat ( see paragraphs 0006,0013-0014,0019,0039,0037)
Giannini does not disclose coating comprising ground edible plant tissue, binding agent of modified cellulose, modified hemicellulose or combination thereof, and the amount of coating as in claim 1, the force as in claim 11, the coating ingredients as in claims 13-16, the size and in claim 17 and the amount as in claim 18.
 Chang discloses plant powder comprising at least one plant ingredient. The at least one plant ingredient is selected from the group consisting of root, flower, stem, leaf, fruit skin and vegetable skin. The plant powder is created by grinding of at least one plant ingredient into small particles.  The plant ingredient can further comprise addition of at least one food additive selected from the group consisting of anticaking,emulsifier, flavoring, stabilizer, antioxidant etc.. The plant powder is used as seasoning powder. The fruit skin and vegetable skin are created by peeling outer layer of at least one plant ingredient. The plant tissue is not modified. The fruits and vegetables include plantain, potato and many other kinds as recited in paragraph 0033.   ( see paragraphs 0010,0016,0017,0020,0024).
 Stubbs disclose coated potato product.  Stubbs discloses an adhesive coating is formed on the surface of the potato pieces to help adhere a particulate onto the surface of the potato pieces.  The adhesive coating is formed by dry ingredients included in a dry mixture containing the separation particulates.  The adhesive includes a pregelatinized starch. ( see col. 2 line 61 through col. 3 line 12)
Mcclements discloses coated food compositions.  The coating includes a food-grade polymeric component, food grade emulsifier and food grade particulate.  The emulsifier is as set forth in paragraph 0018 and the polymeric component includes modified cellulose, modified starch etc.. as set forth in paragraph 0019.  The emulsifiers and polymeric components can be used to enhance the stability of a food component to degradation ( e.g. oxidation etc… )  ( see paragraphs 0011-0012,0016,0018-0019,0030,0040)
Di Domenico discloses filled cheese product comprising cheese and binding agents such as modified starch, modified cellulose, gum, pectin etc… or a mixture thereof.  ( see paragraphs 0010-0015)
Howse discloses meat analogues.  Howse teaches to use binding agent such as modified cellulose, modified starch to bind the protein components.  The modified cellulose includes methylcellulose.  ( see paragraph 0025)
Giannini discloses to coating the fruit pieces with flavoring coating including fruits.  It would have been obvious to one skilled in the art to use the plant seasoning powder made of plant ingredient as taught in Chang because Chang teaches the plant powder is used as seasoning powder. One would have been motivated to use the Chang plant powder when desiring to use a healthy, natural plant flavoring. It would have been obvious to one to determine the amount of coating depending on the intensity of flavoring desired.  Chang does not disclose the amount of plant particles in the powder seasoning.  However, it would have been obvious to one skilled in the art to determine the amount of plant particles depending on the nutrition and flavoring degree wanted from the plant powder.  Such amount can readily be determined by one skilled in the art through routine experimentation.  It would have been obvious to one skilled in the art to determine the size of the plant powder depending on the textural feel desired.  Such parameter can readily be determined through routine experimentation.  Giannini in view of Chang discloses a coated fruit piece with ground plant tissue; thus, it is obvious the property as in claim 11 is present. Furthermore, the peak force can vary depending on the type of fruit and it would have been obvious to select any fruit as an obvious matter of taste preference. With respect to the step of baking at a temperature of 110 or greater, it is a processing step that does not determine the patentability of the product.  There is no parameter to define a baked product that is baked at temperature 110 degrees C or greater in the claim.  Baking indicates that the product is cooked.  The instant specification discloses in paragraph 98 that the cooking of the coated item is performed at at least 4 degrees C,20,30,40,50, 75 etc..  Giannini discloses the coated fruit is dried in oven at temperature from 60-70 degrees C; thus, it is considered a baked food item.  The step of coating an uncooked core with a mixture comprising a fluid and ground edible plant issue is a processing step which does not determine the patentability of the product.  There is no fluid claimed in the end product.  Furthermore, Chang discloses additional additives to the dry plant powder.  It would have been obvious to add a fluid when desiring to form a slurry to coat the fruit pieces.  Chang discloses that other additives can be added to the plant seasoning powder including emulsifier.  The emulsifier claimed is known in the art as shown in McClements.  It would have obvious to use any known emulsifier such as the ones disclosed in McClements.  Stubbs teaches to add an  adhesive to the dry ingredients coating to help adhere particulates to vegetable pieces. It would have been obvious to one skilled in the art to add an adhesive as taught in Stubbs to the seasoning particles in Chang to ensure proper adherence of the particles to the food surface when the seasoning powder is used on food surface. The adhesive disclosed in Stubbs is the same as the claimed binding agent.  While Stubbs discloses the use of modified starch to function as binding agent, it is known in the art as shown in Di Domenico and Howse that other ingredients including modified cellulose, modified starch, gum,pectin etc.. functions as binding agent.  It would have been obvious to one skilled in the art  to use modified cellulose as using an alternative ingredient to perform the same function.  It would also have been obvious to use a mixture of binding ingredients because such usage is known as shown in the prior art.  One skilled in the art would have been motivated to use a mixture of binding ingredients to enhance the binding functionality.  The modified cellulose is known as shown in Howse.  It would have been obvious to one skilled in the art to use methyl cellulose as a known modified cellulose.
Claims 1-3,6-8,11,13-18,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Stevens ( 5324534) in view of Chang ( 2015/0181917) , Daley ( 6149959) McClements ( 2007/0082094),Di Domenico ( 2008/0268104) and Howse ( 2005/0008758).
For claims 1-3,6-7,13,  Stevens discloses a  coated  ingestible item and method of making the item.  The method comprises the steps of providing uncooked potato slices, providing a marinade containing a liquid and flavoring particles dispersed in the liquid, coating the uncooked  slices with the particles dispersed in the marinade, removing the slices, drying the slices and cooking the slices.  The marinade includes a binder to keep fine particulate ingredients such as peppers, herbs, spices and bacon pieces in suspension.  For claim 15, the binder can be a gum, starch or flour.   The slices are cut from potato; thus, the ingestible item is a vegetable.  The marinade mixture comprises 5-40% flavoring particles.   The vegetable is a root vegetable which is a potato.  
Stevens does not disclose the particles are ground edible plant tissue with features consists of tissue, binding agent comprising modified cellulose, modified hemicellulose and combination and the amount of coating , baking at temperature of 110 degrees or greater having no added fat or oil as and the amount of coating as recited in claims 1,25, the food item is cassava slice as in claim 8, the feature in claim 11 , the ingredients as in claims 14-16, the sizes in claim 17 and the amount as in claim 18.
Chang discloses plant powder comprising at least one plant ingredient.  The at least one plant ingredient is selected from the group consisting of root, flower, stem, leaf, fruit skin and vegetable skin.  The plant powder is created by grinding of at least one plant ingredient into small particles.  The plant powder is used as seasoning powder.  The fruit skin and vegetable skin are created by peeling outer layer of at least one plant ingredient.  The plant tissue is not modified. The fruits and vegetables include plantain, potato and many other kinds as recited in paragraph 0033.  ( see paragraphs 0010,0016,0017,0020,0024).
Dayley discloses a process for preparing potato products such as potato chips, cottage fries and French fries. Dayley discloses that the potato slices can be cooked by frying, parfrying or baking. For baking, Dayley discloses the cooking apparatus can comprise an oven. Representative baking temperatures can be from about 315 to about 400 degrees F.( 157-204 degrees C)  ( see col. 2 lines 65-67, col. 7, lines 1-10)
Mcclements discloses coated food compositions.  The coating includes a food-grade polymeric component, food grade emulsifier and food grade particulate.  The emulsifier is as set forth in paragraph 0018 and the polymeric component includes modified cellulose, modified starch etc.. as set forth in paragraph 0019.  The emulsifiers and polymeric components can be used to enhance the stability of a food component to degradation ( e.g. oxidation etc… )  ( see paragraphs 0011-0012,0016,0018-0019,0030,0040)
Di Domenico discloses filled cheese product comprising cheese and binding agents such as modified starch, modified cellulose, gum, pectin etc… or a mixture thereof.  ( see paragraphs 0010-0015)
Howse discloses meat analogues.  Howse teaches to use binding agent such as modified cellulose, modified starch to bind the protein components.  The modified cellulose includes methylcellulose.  ( see paragraph 0025)
Stevens discloses coating with particles suspended in a mixture.  The particles are flavoring particles.  It would have been obvious to one skilled in the art to use the plant seasoning powder made of plant ingredient as taught in Chang because Chang teaches the plant powder is used as seasoning powder.  One would have been motivated to use the Chang plant powder when desiring to use a healthy, natural plant flavoring.  Stevens discloses the flavoring particles are used in amount of 5-40%.  Thus, when the plant seasoning powder is used, it would have been obvious to follow such guideline for the amount.  For the amount of coating on the food pieces, it would have been within the skill of one in the art to determine amount of coating depending on the amount of particles added in the mixture and the flavoring intensity wanted in the product.  Such parameter can be determined through routine experimentation. It would have been obvious to one skilled in the art to grind the plant ingredient to any particular sizes depending on the textural feel desired.  The optimum size can be determined by one skilled in the art through routine experimentation.  It would have been an obvious matter of choice to use cassava because it is also a tube vegetable and using alternative ingredient would have been well within the skill of one in the art.  For the characteristics in claim 11, Stevens in view of Chang discloses product having external coating of plant powder comprising the tissue as claimed.  Thus, it is obvious any property resulting from such coating will also be present in the prior art product. The step of coating an uncooked core with a mixture comprising a fluid and ground edible plant issue is a processing step which does not determine the patentability of the product. In any event, Stevens discloses a fluid mixture comprising particulates and binder. Stevens teaches to fry the potato slices.  As shown in Dayley, both frying and baking are known technique for cooking potato slices.  It would have been obvious to one skilled in the art to bake the slices when desiring a baked product with no oil content.  Dayley discloses baking the potato slices in an oven at temperature ranging from 315-400 degrees F without adding any oil.  When the Stevens potato slices are subjected to baking as taught in Dayley, the potato slices do not have any added oil or fat.  The oil content disclosed in Stevens results from the frying.  One skilled in the art would have been motivated to use baking to form healthier no fat product.   Chang discloses that other additives can be added to the plant seasoning powder including emulsifier.  The emulsifier claimed is known in the art as shown in McClements.  It would have obvious to use any known emulsifier such as the ones disclosed in McClements.  While Stevens  discloses the use of starch, gum or flour to function as binding agent, it is known in the art as shown in Di Domenico and Howse that other ingredients including modified cellulose, modified starch, gum,pectin etc.. functions as binding agent.  It would have been obvious to one skilled in the art to use modified cellulose as binding agent as using an alternative ingredient to perform the same function.  It would also have been obvious to use a mixture of binding ingredients because such usage is known as shown in the prior art.  One skilled in the art would have been motivated to use a mixture of binding ingredients to enhance the binding functionality.  The modified cellulose is known as shown in Howse.  It would have been obvious to one skilled in the art to use methyl cellulose as a known modified cellulose. 
Claims 1-3,6-8,11,13-18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs ( 5492704) in view of Beindorff ( 2014/0178542), McClements ( 2007/0082094), Di Domenico ( 2008/0268104) and Howse ( 2005/0008758) .
For claims 1-3, 6-7,25, Stubbs discloses a method for coating an ingestible item and the coated product obtained from the method.  The method comprises the steps cutting potato into uncooked pieces, coating the pieces with separate particulate in order to maintain separation of the potato pieces, drying the  potato pieces and cooking the coated uncooked pieces.  The particulate is included in a dry mixture.  For claims 14-15, the dry mixture contains an adhesive such as pre-gelatinized starch. The separate particulate functions to maintain separation of the individual potato pieces.  For claims 13, the dry mixture may also include  patty-binding ingredients, flavorings,  etc.  Additionally, gums or other mucilaginous substances may also be used to form an adhesive surface.  For claim 17,the separate particles may be sized passing through .42mm diameter or passing through .84 mm.   The separation particulate may be formed of any food product compatible particulate foodstuff which remains as a particle solid and does not totally dissolve in water from the moist surface of the potato pieces.  Other granular or powdered edible particles may also be suitable, provided the material functions to adhere to the surface of the potato pieces and maintain separation of the individual potato pieces. The dry product in Stubb does not contain added fat or oil ( see col. 2-6)
Stubbs does not disclose the particles are ground edible plant tissue, binding agent comprising modified cellulose or modified hemicellulose  and the amount of coating as in claim 1,the cassava slice as in claim 8, the characteristics as in claim 11, the ingredients as in claims 14-16, and the amount as in claim 18.
Beindorff discloses particles of fruit peel can be used to reduce stickiness of dried fruit pieces.  The use of fruit peel particles is beneficial from the standpoint of sustainability since fruit peel is often considered to be a waste product.  Beindorff discloses that coating fruit pieces with fruit peel particles of a specific size can provide fruit pieces that do not suffer from aggregation.  Such fruit peel particles are entirely natural ingredients.  The coating particles comprise particles of fruit peel which are less than 1.5 mm in diameter. The plant issue is not modified. The fruit peel may be particles of any food-grade fruit peel.  ( see paragraphs 0005,0006,0020)
Mcclements discloses coated food compositions.  The coating includes a food-grade polymeric component, food grade emulsifier and food grade particulate.  The emulsifier is as set forth in paragraph 0018 and the polymeric component includes modified cellulose, modified starch etc.. as set forth in paragraph 0019.  The emulsifiers and polymeric components can be used to enhance the stability of a food component to degradation ( e.g. oxidation etc… )  ( see paragraphs 0011-0012,0016,0018-0019,0030,0040)
Di Domenico discloses filled cheese product comprising cheese and binding agents such as modified starch, modified cellulose, gum, pectin etc… or a mixture thereof.  ( see paragraphs 0010-0015)
Howse discloses meat analogues.  Howse teaches to use binding agent such as modified cellulose, modified starch to bind the protein components.  The modified cellulose includes methylcellulose.  ( see paragraph 0025)
Stubbs discloses any particles that are not soluble in water can be used as the separation particulate.  Beindorff discloses fruit peel particles to reduce stickiness and prevent aggregation of dried fruit pieces which is the same objective for applying the particulate on the Stubbs potato pieces. It would have been obvious to one skilled in the art to use the particles as disclosed in Beindorff to coat the potato product of Stubb to enhance separation of the pieces.  It would have been obvious to follow Stubbs or Beinforff for the particle sizes.  Since the plant powder does not contribute to the oil content, it is obvious the food item does not have added oil or fat content.  It would have been obvious to one skilled in the art to determine the proper viscosity so that the mixture can be coated onto the item.  It would have been an obvious matter of choice to use cassava  when desiring the taste and flavor of cassava instead of potato. Using alternative food ingredient would have been obvious to one skilled in the art.  For the characteristics in claim 11, Stubbs in view of Beinforff discloses product having external coating of plant powder comprising the tissue as claimed. Thus, it is obvious any property resulting from such coating will also be present in the prior art product. It would have been obvious to one skilled in the art to follow the guideline of Beindorff for the amount of coating on the food pieces.  Beindorff discloses that it is preferred that the coated fruit pieces comprise the fruit feel particle  which is the coating in an amount of .5-50%.  The amount of .5 is closed to the .4% claimed. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ773 (Fed. Cir. 1985).  Applicant had not established any criticality to the claimed amount as paragraph 88 of the instant specification discloses a wide variation in the range from .05-50%.  Furthermore, in paragraph 0053, Beindorff discloses very high levels of coating particles may result in the fruit pieces having an unwanted flavor and/or undesirable appearance.  Therefore, in one of the preferred embodiment, the fruit pieces and plant coating particles provided in step a are in a weight ratio of 1:2 to 20:1.  Thus, it would have been obvious to one skilled in the art to use a little less than .5% when wanting less of the flavor resulting from the plant particles.  As to the amount of the particles, Stubbs discloses particles in combination with other ingredients. It would have been within the skill of one in the art to determine the appropriate amount of particles to form an optimum mixture for coating.  Such amount can be determined through routine experimentation. The step of coating an uncooked core with a mixture comprising a fluid and ground edible plant issue is a processing step which does not determine the patentability of the product.  There is no fluid claimed in the end product. .  While Stubs  discloses the use of starch as binding agent, it is known in the art as shown in Di Domenico and Howse that other ingredients including modified cellulose, modified starch, gum,pectin etc.. functions as binding agent.  It would have been obvious to one skilled in the art to use modified cellulose as binding agent as using an alternative ingredient to perform the same function.  It would also have been obvious to use a mixture of binding ingredients of starch and modified cellulose because such usage is known as shown in the prior art.  One skilled in the art would have been motivated to use a mixture of binding ingredients to enhance the binding functionality.  The modified cellulose is known as shown in Howse.  It would have been obvious to one skilled in the art to use methyl cellulose as a known modified cellulose. With respect to the step of baking at a temperature of 110 or greater, it is a processing step that does not determine the patentability of the product.  There is no parameter to define a baked product that is baked at temperature 110 degrees C or greater in the claim.  Baking indicates that the product is cooked and Stubbs discloses a cooked product.  Stubbs discloses that the product is cooked for consumption. It would have been obvious for one to bake the potato product as baking is a well-known process of cooking potato.  Furthermore, it would have been well within the skill of one in the art to determine the baking temperature without undue experimentation.   Stubbs discloses final cooking of the potato pieces. It would also have been obvious to include an emulsifier in the adhesive of Stubbs as taught in McClements to enhance the stability of a food component by preventing oxidation.  McClements teaches coating materials for food product comprising polymeric component and emulsifier.  The emulsifier claimed is known as shown in McClement.  It would have been obvious to one skilled in the art to use any known emulsifier.
Claims 1-3,6-8,11,13-18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenway ( 5952026) in view of Chang ( 2015/0181917),  Stubbs ( 5492704), McClemnets ( 2007/0082094) , Di Domenico ( 2008/0268104) and Howse ( 2005/0008758).
For claims 1,2 and 25, Greenway discloses a food item comprising a core of potato slice and a coating.  The food item includes no added fat or oil and is baked in a microwave oven.  For claim 3, the vegetable is a tuber.  For claim 6, the tuber is potato.  For claim 7, the item is potato slice. For claim 13, Greenway discloses the coating is an aqueous solution of salt, flavorant, spices.  ( see col. 2 line 35 through col. 3 line 30)
Greenway does not disclose the particle are ground edible plant tissue,binding agent comprising modified cellulose or modified hemicellulose  and the amount of coating, as in claims 1,25, the binding agent as in claims 14,15, the ingredient as in claim 16, the cassava slice as in claim 8, the characteristics as in claim 11, the size as in claim 17 and the amount as in claim 18.
Chang discloses plant powder comprising at least one plant ingredient. The at least one plant ingredient is selected from the group consisting of root, flower, stem, leaf, fruit skin and vegetable skin. The plant powder is created by grinding of at least one plant ingredient into small particles.  The plant ingredient can further comprise addition of at least one food additive selected from the group consisting of anticaking,emulsifier, flavoring, stabilizer, antioxidant etc.. The plant powder is used as seasoning powder. The fruit skin and vegetable skin are created by peeling outer layer of at least one plant ingredient. The plant tissue is not modified. The fruits and vegetables include plantain, potato and many other kinds as recited in paragraph 0033.  Claim 16 is not limiting because other ingredients such as flavoring, coloring, antioxidant can be selected ( see paragraphs 0010,0016,0017,0020,0024).
Stubbs disclose coated potato product.  Stubbs discloses an adhesive coating is formed on the surface of the potato pieces to help adhere a particulate onto the surface of the potato pieces.  The adhesive coating is formed by dry ingredients included in a dry mixture containing the separation particulates.  The adhesive includes a pregelatinized starch. ( see col. 2 line 61 through col. 3 line 12)
Mcclements discloses coated food compositions.  The coating includes a food-grade polymeric component, food grade emulsifier and food grade particulate.  The emulsifier is as set forth in paragraph 0018 and the polymeric component includes modified cellulose, modified starch etc.. as set forth in paragraph 0019.  The emulsifiers and polymeric components can be used to enhance the stability of a food component to degradation ( e.g. oxidation etc… )  ( see paragraphs 0011-0012,0016,0018-0019,0030,0040)
Di Domenico discloses filled cheese product comprising cheese and binding agents such as modified starch, modified cellulose, gum, pectin etc… or a mixture thereof.  ( see paragraphs 0010-0015)
Howse discloses meat analogues.  Howse teaches to use binding agent such as modified cellulose, modified starch to bind the protein components.  The modified cellulose includes methylcellulose.  ( see paragraph 0025)
Greenway discloses to coating the potato slices with flavorant.  It would have been obvious to one skilled in the art to use the plant seasoning powder made of plant ingredient as taught in Chang because Chang teaches the plant powder is used as seasoning powder. One would have been motivated to use the Chang plant powder when desiring to use a healthy, natural plant flavoring. It would have been obvious to one to determine the amount of coating depending on the intensity of flavoring desired.  Chang does not disclose the amount of plant particles in the powder seasoning.  However, it would have been obvious to one skilled in the art to determine the amount of plant particles depending on the nutrition and flavoring degree wanted from the plant powder.  Such amount can readily be determined by one skilled in the art through routine experimentation.  It would have been obvious to one skilled in the art to determine the size of the plant powder depending on the textural feel desired.  Such parameter can readily be determined through routine experimentation.  Greenway in view of Chang discloses a coated vegetable piece with ground plant tissue; thus, it is obvious the property as in claim 11 is present. Chang discloses that other additives can be added to the plant seasoning powder.  Stubbs teaches to add an  adhesive to the dry ingredients coating to help adhere particulates to vegetable pieces. It would have been obvious to one skilled in the art to add an adhesive as taught in Stubbs to the seasoning particles in Chang to ensure proper adherence of the particles to the food surface when the seasoning powder is used on food surface. The adhesive disclosed in Stubbs is the same as the claimed binding agent. .  Chang discloses that other additives can be added to the plant seasoning powder including emulsifier.  The emulsifier claimed is known in the art as shown in McClements.  It would have obvious to use any known emulsifier such as the ones disclosed in McClements.  Stubbs teaches to add an  adhesive to the dry ingredients coating to help adhere particulates to vegetable pieces. It would have been obvious to one skilled in the art to add an adhesive as taught in Stubbs to the seasoning particles in Chang to ensure proper adherence of the particles to the food surface when the seasoning powder is used on food surface. The adhesive disclosed in Stubbs is the same as the claimed binding agent.  While Stubbs discloses the use of modified starch to function as binding agent, it is known in the art as shown in Di Domenico and Howse that other ingredients including modified cellulose, modified starch, gum,pectin etc.. function as binding agent.  It would have been obvious to one skilled in the art  to use modified cellulose as using an alternative ingredient to perform the same function.  It would also have been obvious to use a mixture of binding ingredients because such usage is known as shown in the prior art.  One skilled in the art would have been motivated to use a mixture of binding ingredients to enhance the binding functionality.  The modified cellulose is known as shown in Howse.  It would have been obvious to one skilled in the art to use methyl cellulose as a known modified cellulose. . With respect to the step of baking at a temperature of 110 or greater, it is a processing step that does not determine the patentability of the product.  There is no parameter to define a baked product that is baked at temperature 110 degrees C or greater in the claim.  The Greenway product is a baked product. 


Response to Arguments
Applicant's arguments filed 3/2/22 have been fully considered but they are not persuasive. 
With respect to the rejection of Giannini in view of Chang, applicant argues that if the examiner considers Giannini’s disclosure of drying in an oven at 60-70 degrees after applying the coating is a baking step and thus a cooking step, then it seems the Examiner should also consider the product of Giannini as also being baked and cooked prior to coating since Giannini discloses the product is first dried in a wind oven at 60-70 degrees to achieve a specified moisture content. Giannini are not subjected to a baking step as required by present claim 1.  This argument is not persuasive.  The baking step is addressed in the rejection to demonstrate that the Giannini product is a baked product which is the end product claimed. Applicant is reminded that the claims are directed to a product and how the product is processed does not determine its patentability.  The coating of an uncooked core is a different in processing which does not determine the patentability of the product.  The product claimed is a baked food item comprising a core and a coating comprising ground edible plant tissue and binding agent.  The item does not include added fat or oil.  Giannini in view of the prior art discloses such product.  It is irrelevant if the Giannini product is subjected to a dehydrating step before coating because the claims are not directed to a process.  There is no limitation recited in the claims to distinguish coating of uncooked core or cooked core.  Applicant further argues that dehydration and baking are different processes.  This argument is not persuasive. Baking step is a processing limitation that does not determined the patentability of the product.  The claim does not set forth any parameter on baking or the new limitation of baking at a temperature of 110 degrees or greater.  There is no parameter to define a baked product in the claim.  Furthermore, baking indicates that the product is cooked.  The instant specification discloses in paragraph 98 that the cooking of the coated item is performed at at least 4 degrees C,20,30,40,50, 75 etc..  Giannini discloses the coated fruit is dried in oven at temperature from 60-70 degrees C; thus, it is considered a baked food item. The claims are not directed to a process.  The sequence of processing steps does not affect the applicability of the prior art to the claims when the end product is the same.  
With respect to Stubbs, applicant argues that Stubbs does not disclose or even suggest coating an uncooked core.  This argument is not persuasive.  First of all, the Stubbs reference is only relied upon for the teaching of adding an adhesive to facilitate adherence of the particulate ingredients.  Furthermore, whether or not Stubbs discloses a blanching step is irrelevant in evaluating the claims because they are directed to a product.  How the product is processed does not determine its patentability.  Applicant further argues there is no guidance or direction in Stevens, Chang or Stubbs with regard to the amount of coating present on the core.  The examiner maintains her position that the amount of coating on the core is a parameter that can readily be determined by one skilled in the art depending on the thickness, degrees of flavoring, texture desired of the coating layer.  Such amount can readily be determined through routine experimentation.  Applicant has not shown any evidence to the contrary.
Applicant further argues the new limitation of claim 16. The new limitation is addressed in the rejection.
With respect to the rejection over Steven in view of Chang and Greenway, applicant argues that in contrast to the claimed method, Stevens blanches the uncooked potato slices before marinading the potato slices.  Therefore, Stevens does not disclose or suggest “ coating an uncooked core”.  This argument is not persuasive.  Applicant is reminded that the claims are not directed to a method; thus, the disclosure of Stevens is not in contrasting to the claimed method.  The disclosure of a  blanching step in Stevens is irrelevant in evaluating the claims because they are directed to a product.  How the product is processed does not determine its patentability.  The argument of modifying Stevens with Greenway is not addressed as the Greenway reference is withdrawn in view of the new limitation of baking at a temperature of 110 degrees C or greater.  A new prior art to Daley is applied in combination with Stevens. Applicant further argues there is no guidance or direction in Stevens, Chang  with regard to the amount of coating present on the core.  The examiner maintains her position that the amount of coating on the core is a parameter that can readily be determined by one skilled in the art depending on the thickness, degrees of flavoring and texture desired of the coating layer.  Such amount can readily be determined through routine experimentation.  Applicant has not shown any evidence to the contrary.
Applicant further argues the new limitation of claim 16. The new limitation is addressed in the rejection.
With respect to the rejection of Stubbs in view of Beindorff, applicant argues that Stubbs does not disclose or even suggest coating an uncooked core and baking at a temperatue of 110 degrees C or greater.  This argument is not persuasive.  Stubbs does not disclose that the pieces are cooked during blanching.  The blanching is done to inactivate enzymes.  Applicant has not submitted any evidence to show that blanching cooks the pieces.  Furthermore, the disclosure of blanching in Stubbs is irrelevant to the claims because they are not directed to a process.  The inclusion or exclusion of a blanching step is a difference in processing which does not determine the patentability of the product.  As to the baking oat temperature of 110 degrees or greater,  it is a processing step that does not determine the patentability of the product.  There is no parameter to define a baked product that is baked at temperature 110 degrees C or greater in the claim.  Baking indicates that the product is cooked and Stubbs discloses a cooked product.  Stubbs discloses that the product is cooked for consumption. It would have been obvious for one to bake the potato product for consumption as baking is a well-known process of cooking potato.  Furthermore, it would have been well within the skill of one in the art to determine the baking temperature without undue experimentation.   Applicant further argues the new limitations.  The limitations are addressed in the rejection with new prior art. Stubbs discloses an adhesive which is the same as the binding agent.  Applicant further argues that Stubbs uses a dry mixture to coat the blanched potato pieces.  The use of fluid is a processing step which does not determine the patentability of the product.  The end product does not contain the fluid.  Furthermore, Stubbs discloses the dry mixture containing the adhesive and particulate which react in the presence of moisture on the potato shreds to form an adhesive surface.  The moisture provides the fluid.
With respect to the rejection over Greenway, applicant argues neither Chang nor Stubbs teach or suggest that the coating comprises bind agent and ground edible plant tissue and that the binding agent is modified cellulose, modified hemicellulose or a combination thereof.  New prior are added to the rejection to address the new limitation of the binding agent and claim 16. Applicant further argues there is no guidance or direction in Greenway, Chang or Stubbs with regard to the amount of coating present on the core.  The examiner maintains her position that the amount of coating on the core is a parameter that can readily be determined by one skilled in the art depending on the thickness, degrees of flavoring and texture desired of the coating layer.  Such amount can readily be determined through routine experimentation.  Applicant has not shown any evidence to the contrary.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 1, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793